Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 5/13/2021. Claims 1 – 4 are pending in this application.

Information Disclosure Statement
	The information disclosure statement filed 8/10/2021 is acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inwardly protruding distal portion".  There is insufficient antecedent basis for this limitation in the claim. Examiner for this office action is interpreting the limitation to mean the upwardly protruding distal portion.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Burkholz et al. (2017/0120040) in view US Patent Application Publication to Imai et al. (2014/0070122).
Examiner maintains the use of relational terms, such as, “top,” “bottom,” “left,” “right,” “upper,” “lower,” “down,” “up,” “side,” “first,” “second,” (“third” et seq.), do not limit the scope of the claimed subject matter. Examiner is interpreting the pinch clamp disclosed by Burkholz et al. in the embodiment shown in figure 17 to be inverted, that is the figure shows the pinch clamp with the interpreted lower arm in the upper position.
	Regarding claim 1, as far as it is definite, Burkholz et al. disclose a lower arm comprising a lower clamping surface, wherein the lower clamping surface comprises an upwardly protruding proximal portion (1702b) and an upwardly protruding distal portion (1702a), an upper arm comprising an upper clamping surface, wherein the upper clamping surface comprises a downwardly protruding proximal portion (1701b), a downwardly protruding distal portion (1701a), and a recessed portion (1701c) between the downwardly protruding proximal portion and the downwardly protruding distal portion, wherein the upwardly protruding proximal (1702b) portion is configured to insert into the recessed portion (1701c) when the pinch clamp is in an engaged position, and a hinge disposed between the lower arm and the upper arm.
Burkholz in the embodiment does not disclose the upwardly protruding proximal portion protrudes upwardly further than the inwardly protruding distal portion or the upwardly protruding distal portion is configured to be aligned with the downwardly protruding distal portion when the pinch clamp is in the engaged position.
Regarding the upwardly protruding proximal portion protrudes upwardly further than the inwardly protruding distal portion, Imai et al. teach a protruding portion (156) closest to the hinge being longer than the second protruding portion (154) farthest from the hinge in order to close the flow path using the 
Therefore, a person having ordinary skill in the art would adapt the Imai et al. teaching of having the protrusion closest to the hinge teaching of Imai et al. to the clamp disclosed by Burkholz et al. in order have the flow path closed without interference from the second protruding portion.
Regarding the upwardly protruding distal portion is configured to be aligned with the downwardly protruding distal portion when the pinch clamp is in the engaged position, Burkholz et al. disclose a means of positively displacing the fluid in the tube by having the second downwardly protruding portion (29) align with the upwardly protruding second protrusion (16) (examiner is interpreting the second edge to meet this limitation). Therefore, a person having ordinary skill in the art will adapt the Burkholz et al. teaching of aligning distant protrusions to the embodiment to disclosed in figure 17 to positively displace the fluid containing medication to the patient. 
Regarding claim 3, as far as it is definite, Burkholz et al. disclose in figure 17, a terminal end extending upwardly from a distal end of the lower arm, wherein the terminal end forms an engaging structure having a downward facing engaging surface, wherein the upper arm is configured to pivot relative to the lower arm and to be secured under the engaging surface when the pinch clamp is in the engaged position. In the interpretation of the reference the engaging surface is on the upper arm and the lower arm is configured to be secured under the engaging surface. 
However, a person having ordinary skill in the art would readily recognize the engaging surface location is a finite possibility - either on the lower arm or the upper arm to close the clamp and thereby stop the flow. A person having ordinary skill in the art would also have a reasonable the expectation of success by having the engaging surface on either arm. Therefore, a person having ordinary skill in the art would choose the engaging surface on the lower arm as an obvious to try solution by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. 
Regarding claim 4, as far as it is definite, in the disengaged the state the clamp disclosed by Burkholz et al. will have a channel disposed between the two clamping surfaces.


Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753